DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the distances claimed in claims 50, 61 and 62 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the phrase “are disclosed”. Correction is required. See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 10753128. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The current claims require a door barricade that has an actuator which when utilized results in the door being inhibited from opening by a barricade arm. The actuator is controlled by an activator behind the door. 
This is found in claims 1 and 18 of the ‘128 patent.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 42 and 44-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 41 requires that the activator is positioned behind the door when the door is in the open position so as to inhibit or prevent access to the activator when the door is in the open position, and permit access when the door is in a closed position. 
Claim 55 requires that the activator is positioned on an adjacent wall behind the door when is open.
At the instant, the limitation is indefinite. Here is the invention claimed:

    PNG
    media_image1.png
    535
    560
    media_image1.png
    Greyscale

As seen above, the door is in an open position. Open position is considered as when the door is moved from the frame towards the door pivoting all the way closer or in contact with the wall.
At any desired position, from what open position is, a person can pass by and have access to the activator. 
So, how the activator is prevented from access when the door is in the open position. Furthermore, if the person is inside the room, and the door is in a position as illustrated above, then, how the user is prevented from accessing the activator? A very broad interpretation will be given. Correction is required.

Claim 42 recites that the door barricade comprises a barricade system deployed by the activator. At the instant, the limitation is indefinite since it is unclear what is claimed here. If the door barricade further comprises a barricade system, then what is this system, since claim 41 already requires a barricade arm. 
Therefore, in order to continue with the examination, the claim will be interpreted as the door barricade comprising a barricade system that comprises the barricade arm. Correction is required. 

Claim 44 requires a stop device. At the instant, there is no antecedent of basis for the term, and it is unclear to what the applicant is referring here. Correction is required.

Claim 44 also requires “an activator”. At the instant, it is unclear if this activator claimed is the same or a different one as the one already claimed in claim 41. Correction is required.

Claims 49 and 62, the claims require that the buttons are configured to be pressed “substantially” simultaneously by the authorized individual. At the instant, it is unclear if the buttons are or not simultaneously pressed since the term “substantially” does not define anything. Correction is required.

As to claims 50, 63 and 64, the claims require that the two buttons are disposed such that a longest distance between them is greater than twelve inches and less than or equal to thirty-six inches. At the instant, it is unclear how the claimed buttons can be spaced as claimed. As shown in the drawings, Figs 28a-30b, the buttons are next to each other. A very broad interpretation will be given. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41, 42, 44-46, 48, 51-54, 56, 60 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 9,644,408 to Presutti in view of US Pat No 4,349,223 to Spector and US Pat No 6,714,118 to Frolov et al (Frolov).

    PNG
    media_image2.png
    745
    1200
    media_image2.png
    Greyscale

Presutti discloses a door barricade that has an actuator (13) which when utilized results in the door being inhibited from opening by a barricade arm (19). The actuator is controlled by an activator (100). 
The barricade arm is: 
(i) pivotable about an axis that is: 
(a) nearer to an edge of a door where a latching mechanism of the door is located than to an edge of the door where door hinges are located, and
(b) at an elevation lower than an elevation of a door handle; and
(ii) pivotable about the axis from a reserve-position to a barricade-position, wherein:
(a) in the reserve-position the barricade arm does not barricade the door and a free-end of the barricade arm is at a first elevation,
(b) in the barricade-position the barricade arm does barricade the door and the free-end is at a second elevation; wherein, the elevations are measured from a floor adjacent to the door; and wherein, the first elevation is less than the second elevation; wherein, when the stop-device is in the barricade-position, the barricade arm does not span the width of the door; and an activator, which when utilized results in the barricade arm pivoting about the axis, wherein the activator is disposed on a wall adjacent to the door, such that the activator is behind the door when the door is open so as to inhibit or prevent access to the activator when the door is open, and so as to permit access to the activator when the door is closed.

Presutti also discloses that the door barricade further comprises a motor (70) configured to operate the barricade arm. 

However, Presutti fails to disclose that the door barricade has an activator on the inside surface of the door to be capable of operating the actuator from inside and to “somehow” prevent access to the activator when the door is in an open position.

    PNG
    media_image3.png
    621
    857
    media_image3.png
    Greyscale

Frolov teaches that it is well known in the art to provide an activator (30, 40) at the inside and outside of a door, so that the user can operate a system from both sides.
The activator is configured to include an authenticator configured to allow only an authorized individual to utilize the activator.


    PNG
    media_image4.png
    746
    890
    media_image4.png
    Greyscale

Spector teaches that it is well kwon in the art to provide a door barricade that has an actuator (25 and fig 3) which when utilized results in the door being inhibited from opening by a barricade arm (11). The actuator is controlled from the outside of the room or by an activator (33) that is positioned inside the room. When the door is in an open position, the activator will be behind the door, preventing access to the activator.
The activator comprises a button (33). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door barricade described by Presutti with an activator, as taught by Frolov, in order to operate the barricade from the inside of the room, and placed behind the door, as taught by Spector, in order to prevent any inadvertent access to the activator when the door is open.  

The combination will show that the activator is disposed at an-elevation that is equal to or less than an elevation of the door handle.

Claim(s) 47, 55, 57 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 9,644,408 to Presutti in view of US Pat No 4,349,223 to Spector, US Pat No 6,714,118 to Frolov et al (Frolov) and further in view of US Pat Application Publication No 20160017656 to Adreon and US Pat No 6,992,612 to Pessina et al (Pessina).
Presutti, as modified by Spector and Frolov, fails to disclose that the activator comprises 1st and 2nd triangular buttons. The combination discloses one bottom (Spector 33).

    PNG
    media_image5.png
    526
    618
    media_image5.png
    Greyscale

Adreon teaches that it is well known in the art to provide an activator (150) that comprises 1st and 2nd buttons (152, 154) to operate a movable member (104) in respective positions.

    PNG
    media_image6.png
    454
    847
    media_image6.png
    Greyscale

Pessina teaches that it is well known in the art to provide activator buttons (20, 22) with a triangular shape to provide certain indication to the user.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the activator described by Presutti, as modified by Spector and Frolov, as one having 1st and 2nd buttons, as taught by Adreon, in order to allow the user to choose a desired movement (up, down).

Furthermore, it would have been obvious to provide a triangular shape, as taught by Pessina, in order to provide indication to the user.

Claim(s) 49, 50, and 61-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 9,644,408 to Presutti in view of US Pat No 4,349,223 to Spector, US Pat No 6,714,118 to Frolov et al (Frolov) and further in view of US Pat No 8,925,358 to Kasper.
Presutti, as modified by Spector and Frolov, fails to disclose that the authenticator comprises at least two buttons configured to be pressed substantially simultaneously by the authorized individual.
Kasper teaches that it is well known in the art to provide a control system that comprises a keypad (not shown) with a plurality of keys. The contractor can program the system so the user is required to press a key or keys in a determined sequence or simultaneously (fig 44, col 24 lines 12-35).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the activator described by Presutti, as modified by Spector and Frolov, as one that requires simultaneous activation of buttons, as taught by Kasper, in order to increase the security to operate the system.

As to the fact that the two buttons are disposed such that a longest distance between them is greater than twelve inches and less than or equal to thirty-six inches, at the instant, the combination is capable of dispose the buttons in that claimed distance since it will not affect the activation.

Claim(s) 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 9,644,408 to Presutti in view of US Pat No 4,349,223 to Spector, US Pat No 6,714,118 to Frolov et al (Frolov) and further in view of US Pat No 3,100,389 to Noregaard or GB 115050 to Edwards et al (Edwards).3
Presutti, as modified by Spector and Frolov, fails to disclose that the activator includes a toggle switch or a throw lever.

    PNG
    media_image7.png
    694
    881
    media_image7.png
    Greyscale

Noregaard teaches that it is well known in the art to provide a security system that comprises different activators, including toggle switches to be activated to perform a desired function.

    PNG
    media_image8.png
    667
    563
    media_image8.png
    Greyscale

Edwards teaches that it is well known in the art to provide a security system that includes an activator in the form of a throw lever (18) to be activated to perform a desired function.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to activator described by Presutti, as modified by Spector and Frolov, as either a throw lever or toggle switch, as taught by either Edwards and Noregaard, in order to provide the beast way available to operate the system.

As to the force to operate the switch or lever, the combination is capable of applying the not more than three pounds of force to the toggle switch or throw lever.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



December 3, 2022.